920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.L. McCOY, INC., Plaintiff Counter-Defendant/Appelleev.Steven WANDLING, David Wandling, Defendants Counterclaim Plaintiffs,Landis "Pat" Wandling, dba P & A Enterprises, DefendantCounterclaim Plaintiff-Appellant.
No. 90-3797.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
ORDER
Defendant, Landis "Pat" Wandling, doing business as P & A Enterprises, appeals the order dismissing defendant's counterclaim for slander and libel in this diversity action.  Plaintiff, J.L. McCoy, Inc., now moves to dismiss the appeal for lack of jurisdiction.  The defendant has not filed a response.


1
Plaintiff's claim against the defendant is still pending in the district court and the judgment appealed from has not been certified as a final judgment.  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is not appealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  Upon review and consideration, we determine that the district court's order is not appealable.


2
Therefore, it is ORDERED that the motion to dismiss is granted.  This order is without prejudice to its right to perfect a timely appeal when final judgment is rendered by the district court.